Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 04/13/2018 in which claims 1-12 are pending and ready for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 recites the limitation "the sensor antenna element" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the examination’s purpose, these claims will be interpreted as “the antenna element”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008042761 A (hereinafter JP761).
As to claim 1, JP761 discloses an inductive power transfer unit (see Fig 3, 4B), comprising: 
a winding unit (Fig 2, 52a) for inductive power transfer during a power transfer operation, 
flux guiding means (Fig 3, 41), and 
an antenna element (Fig 2, 51), wherein:
the antenna element is arranged with the flux guiding means for generating or receiving an antenna signal during an auxiliary operation, and
wherein a compensation element (Fig 3, 52b) is arranged, such that the compensation element compensates for an induced voltage and/or induced current in the antenna element during the power transfer operation (see parags [0009-0030]).
As to claim 2, JP761 discloses the inductive power transfer unit according to claim 1, wherein the antenna element is wound around the flux guiding means for generating or receiving an antenna signal during the auxiliary operation (see Fig 3, the antenna 51 is wound around the surface portion 41).
As to claim 3, JP761 discloses the inductive power transfer unit according to claim 1, wherein the antenna element (Fig 3, 51) is wound around the flux guiding element (Fig 3, 41) in a first winding direction (Fig 3, 12), wherein the compensation element (Fig 3, 52b) is wound around the flux guiding means in a second winding direction (Fig 3, 21) around the flux guiding means (Fig 3, 41), wherein the first winding direction and the second winding direction are opposite directions around the flux guiding means, such that the compensation element compensates for an induced 
As to claim 4, JP761 discloses the inductive power transfer unit according to claim 1, wherein the antenna element (Fig 3, 51) is wound around the flux guiding element (Fig 3, 41) in a first winding direction (Fig 3, 12), wherein the compensation element (Fig 3, 52b) is wound around the flux guiding means (Fig 3, 41) in a second winding direction (Fig 3, 21) around the flux guiding means, wherein the first winding direction and the second winding direction are the same direction around the flux guiding means, and wherein the antenna element and the compensation element are electrically connected in such a way, that the compensation antenna element compensates for an induced voltage and/or induced current in the antenna element during the power transfer operation (see parags [0009-0030]).
As to claim 10, JP761 discloses the inductive power transfer unit according to claim 1, wherein the antenna element is a transmitting antenna element (see Fig 3, 51, loop antenna 51 is for both transmitting/receiving data or signals).
As to claim 11, JP761 discloses the inductive power transfer unit according to claim 1, wherein the sensor antenna element is a receiving antenna element (see Fig 3, 51, loop antenna 51 is for both transmitting/receiving data or signals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008042761 A (hereinafter JP761).
As to claim 12, JP761 does not disclose the inductive power transfer unit according to claim 1, wherein the flux guiding means has a permeability µr between 1 and 500000. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have the flux guiding means has a permeability µr between 1 and 500000, since this broad range of permeability is typical for magnetic materials used for cores in antennas and is involved only routine skilled in the art.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0219697 A; US 2014/0306654 A1; US 2014/0302782 A1; US 2010/0311328 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 22, 2021